

85 HR 8398 IH: University of Alaska Fiscal Foundation Act
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8398IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the continuation of higher education through the conveyance to the University of Alaska of certain public land in the State of Alaska, and for other purposes.1.Short titleThis Act may be cited as the University of Alaska Fiscal Foundation Act.2.Purpose The purpose of this Act is to establish a program within the Department of the Interior to fulfill the commitment of Congress to establish the University of Alaska as a land grant university with holdings sufficient to facilitate operation and maintenance of a university system for the State of Alaska. 3.DefinitionsIn this Act:(1)Available State selected landThe term available State selected land means Federal land in the State that has been selected by the State, including top-filed land, but not conveyed or patented to the State, pursuant to Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21). (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. (3)StateThe term State means the State of Alaska.(4)UniversityThe term University means the University of Alaska.4.University of Alaska land grant(a)EstablishmentThe Secretary shall establish a program within the Bureau of Land Management to identify and convey available State selected land to the University for a land grant to support higher education.(b)Identification of available State selected land(1)In generalNot later than 2 years after the date of enactment of this Act, the State and the University may jointly identify not more than 500,000 acres of available State selected land for inclusion in the program established under subsection (a) for conveyance and patent to the University.(2)Technical assistanceUpon the request of the State and the University, the Secretary shall provide technical assistance in the identification of available State selected land for inclusion in the program.(3)SurveyUpon notification that the State and the University have identified available State selected land for conveyance under paragraph (1), the Secretary shall expeditiously survey the available State selected land.(4)MapsAs soon as practicable after the date on which the available State selected land is identified for conveyance under paragraph (1), the Secretary shall submit to Congress 1 or more maps depicting the available State selected land identified for conveyance under that paragraph.(c)State and University concurrence; conveyancesSubject to subsection (e), if the State and the University submit to the Secretary 1 or more joint letters stating that the State and the University concur with the conveyance of all or a portion of the available State selected land identified for conveyance under subsection (b)(1), the Secretary shall convey to the Board of Regents of the University, subject to valid existing rights, the applicable identified available State selected land, to be held in trust for the exclusive use and benefit of the University.(d)Administration of conveyed landAll available State selected land conveyed to the University under this Act, together with the income therefrom and the proceeds from any dispositions thereof, shall be administered by the University in trust to meet the necessary expenses of higher education programs, similar to prior Federal land grants to the University.(e)Terms and conditions(1)Maximum acreageThe Secretary shall convey not more than a total of 360,000 acres of available State selected land to the University under this Act.(2)Letters of concurrenceFor purposes of subsection (c) and subject to the maximum acreage limitation under paragraph (1), the State and the University may submit to the Secretary 1 or more joint letters of concurrence identifying parcels of available State selected land for conveyance as a subset of the total acres to be conveyed under this Act.(3)Acreage charged against Alaska Statehood Act entitlementThe total acreage of all parcels of available State selected land conveyed to the University under this Act shall be charged against the remaining entitlement of the State under Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21).(4)Survey costsIn accordance with Public Law 85–508 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21), the Secretary shall be responsible for the costs of the survey under subsection (b)(3).(f)Intent of CongressIt is the intent of Congress that any conveyance requested through a joint letter of concurrence under subsection (c) be finalized not later than 1 year after the date on which the letter is received by the Secretary.(g)State and University participationNothing in this Act requires the State or the University—(1)to participate in the program established under subsection (a); or (2)to submit joint letters of concurrence under subsection (c) or (e)(2).5.Congressional notificationOn conveyance and patent to the University of the available State selected land under this Act, the Secretary shall notify the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives of the conveyance. 